Citation Nr: 1621617	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  11-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who had active service from May 1968 to June 1989.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Winston-Salem, North Carolina RO.  In September 2012, the matter was remanded for additional development (by a Veterans Law Judge other than the undersigned); the case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2012, the Board remanded the matter of entitlement to a TDIU rating for a medical examination/opinion and to submit the claim to the Director, Compensation and Pension Service, for extraschedular consideration.  The remand development was completed, and the AOJ issued a supplemental statement of the case (SSOC) in the matter in June 2013.  

Since then, the posture of the claim has changed substantially.  Specifically, an October 2013 rating decision awarded service connection for ischemic heart disease, rated 60 percent, and residuals of soft tissue sarcoma (bladder tumor), rated 0 percent; and an April 2015 rating decision awarded an increased rating of 20 percent for residuals of soft tissue sarcoma (bladder tumor).  The Veteran now clearly meets the schedular requirements for a TDIU rating (and has another significantly disabling service connected disability).  However, the AOJ has not revisited the matter of entitlement to TDIU in light of these grants and the impact of these additional disabilities on the Veteran's ability to obtain and maintain substantially gainful employment.  If the Board were to address the matter at this time, it would constitute a violation of due process.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should review the expanded record and arrange for all further development necessary to properly adjudicate the claim for TDIU in light of what has transpired since June 2013.   .

2.  Thereafter, the AOJ should readjudicate the matter of entitlement to a TDIU rating (in light of the grant of service connection for ischemic heart disease, rated 60 percent, and residuals of soft tissue sarcoma (bladder tumor), rated 20 percent).  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

